   3:21-cr-00361-JMC      Date Filed 06/23/21      Entry Number 4   Page 1 of 13




               IN   THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOIITH CAROLTNA
                             COLUMBIA DIVTSION


 UNITED STATES OF AMERI CA                        Crimlnal   No:


                                                          PLEA AGREEUE\]IT
 .JOSEPII BETiI\'A!{TN BERTON

                              ceueral Provigioas

     This      PLEA AGREEMENT      is   made   this   xtL     day of
2021, between the United States of America, as rep                      sented by
Acting uniEed states Attorney M.                      RHETT DEHART,    Assistant
united states Attorney winston D. HoIIiday, .Tr.; the
Defendant,, itOgEPE BENTAI{IN           BARTO}|   , and Defendant., s attorney,
iTOSEPH   P.   GRTFFITI{,   iTR.

     IN   CONSIDERATION       of the mutual promises          made   herein, the
parties agree as follows:
     1.     The Defendant agrees            to waive indictment and plead
     guilty to Count 1 of the Information charging "HEALTH
     CARE FRAID,,, a violation of TitLe 18, United States Code,

     s 1347.
     fn order to sustain its burden of proof, the Goverment
is required to prove the following:
     3:21-cr-00361-JMC   Date Filed 06/23/21   Entry Number 4   Page 2 of 13




                                   Corr.at 1

(A) That Ehe defendant executed or attempted to execute,
(B) A scheme or artifice to defraud,
(C) To defraud a health care benefit program which affects
commerce;

(D) In connectj.on with the delivery of or payment for health
care benefits, items, or services; and
(E) rhe defendant did so knowingly and wi11ing1y.
The maximum penalty       for this offense is:
       Ten years imprisonment; $250,000 fine; three years
       supervised release; $100 special assessment
1.     The Defendant understands and agrees t.hat                    monetary

       penalties Ii.e., specia]. assessments, restitution, fines
       and other payments required under the sentencel imposed
       by the Court are due irnmediately and subject to
       enforcement by the United sEates as civil                  judgments,

       pursuant to 18 USC S              3613.       The Defendant also
       understands that payments made in accordance with
       installment schedules set by the Court are                     minimum

       payments   only and do not preclude the government from
       seeking to enforce the j udgment against other assets of
     3:21-cr-00361-JMC   Date Filed 06/23/21   Entry Number 4   Page 3 of 13




C. Fines: The Defendant understands that the Court                         may

i.mpos e a fine pursuant to 18 U.S.C. SS 357L arrd 3572.

2,     The Defendant understands that the obligations of the
       Government    within the Plea Agreement are expressly
       contingent upon the Defendant, s abiding by federal                 and

       state laws and complying with any bond executed in this
       case. fn the event that the Defendant fails to comply
       with any of the provisions of this Agreement, either
       e)q)ress or implied, the Government will have the right,
      at its sole election, to void all of its obtigations
      under this Agreement and the Defendant will not have any
      right to withdraw his plea of guilty to the offense                  (s)

      enumerated herein     .


                                Cooperatioa
3     The Defendant agrees       to be fuI1y truthful and forthright
      with federal, stat,e and local 1aw enforcement agencies
      by providing fu11, compleEe and truthful informat,ion
      about aIl      criminal activities           about which he         has

      knowledge. The Defendant must provide fu1l,                   complete

      and   truthful debriefings about these unlawful activities
      and must   fu1ly disclose and provide truthful information
      to the covernment including any books, papers, or
     3:21-cr-00361-JMC   Date Filed 06/23/21   Entry Number 4    Page 4 of 13




       t,he defendant    at any time. as provided in        18 USC SS 3512,

       3513 and 3664 (m)   .


      The Defendant      further agrees to enter into the Bureau of
      Prisons Inmate Financial ResponsibiLity Program if
      sentenced    to a term of incarceration wiEh an unsatisfied
      monetary   penalty.      The Defendant     further   undersEands Lhat

      .rny monetary penalty imposed is not dischargeable in
      bankruptcy.
A.    Special Assessment: Pursuanu to l-8 U.S.c. S3013, the
Defendant must pay   a special assessment of $100.00 for each
felony count for which he is convicted. This special
assessment. must. be paid at or before the tsime of the guilty

plea hearing.
B. Restitution:          The Defendant agrees to make fuII
restitution under 18 U.s.C. S 3555 in an amount to                              be

determined by the court at the time of sentencing, which
amount   is not Limited to the count(s) to srhich the Defendant
pled guilty, but will include restitution to each and every
identifiable victim       who may have been harmed by           her   scheme    or
pattern of criminal activity, pursuant to 18 U.S.C. S 3563.
The Defendant agreea       to cooperate fu11y with the            Government

in identifying all vict. j.ms.
3:21-cr-00361-JMC   Date Filed 06/23/21   Entry Number 4    Page 5 of 13




  documents or any other items of evidentiary value to the
  i.nvestigation. The Defendant muat also testify fu1ly
  and Eruthfully before any grand juries and at any trials
  or other proceedings if caIled upon to do so by the
  covernment, subject to prosecutlon for perjury for not
  testifying truthfully.      failure of the Defendant to
                                 The
  be ful1y truthful and forthright ar any stage wi11, at
  the sole el-ection of the Government, cause the
  obligations of the eovernment within this Agreement to
 become nu11 and      voj.d. Further, it is expressly              agreed
 that if the obligat.ions of the eovernment wit.hin this
 AgreemenE become nul1 and void due to the 1ack of

 truthfulness on the part of the DefendanE,                Ehe Defendant
 understands that:
 a)   the DefendanE will not be permitted to r*ithdraw his
      plea of guilty to the offenses described above;
 b)   all addit.ional charges     known    to the   Gove   rnment may be
      filed in   Ehe appropriate     district.;
 c) the Government will argue for a maximum sentence for
      the offense to which t,he Defendant has pleaded guilty;
      and
     3:21-cr-00361-JMC    Date Filed 06/23/21   Entry Number 4   Page 6 of 13




       d) Ehe   Gove   rnment will    use any and all information               and

                              by the Defendant pursu.rnt. to this
           test.j-mony provided

           Agreement., or any prior proffer agreements, in the
           prosecution of the Defendant of all charges.
4.     The Defendant agrees to submit to such polygraph
       examinations as may be requested by the Government and
       agrees that any such examj-nations shall be performed by
       a   polygraph examiner selected by the                     covernment.

       Defendant   further agrees that his refusal to take or his
       faj-1ure Eo pass any such polygraph examination to the
       Government's saEisfaction will                     resuIts, at.      t.he

       Government's sole       discretion, in the obligations of the
       Government      within the    Agreement becoming nuI1 and void.

5.     The Government. agrees t.hat any self - incriminating
       information provided by the Defendant as a result of the
       cooperation required by the terms of this Agreement,
      although available to the Court, will not be used against
      the Defendant in determining the Defendant's applicable
      gn:.ide1ine range      for sentencing pursuant to the u.s
      Sentencing Commission          Guidelines.    The   provisions of this
      paragraph sha1l not be applied to restrict                    any    such

      information:
     3:21-cr-00361-JMC     Date Filed 06/23/21   Entry Number 4    Page 7 of 13




            a.    known     to the Government prior to the date of
                  thj.s Agreement ;
            b.    concerning the exiseence of prior convictions
                  and sentenees;
            c     in a prosecution for perjury or giving a false
                  statement; or
            d.    in the event the Defendant breaches any of the
                  terms of the Plea Agreement.
6.    Provided the Defendant cooperates pursuant to the
      provisions of this Plea Agreement, and t.hat cooperation
      is   deemed   by the covernment as providing substantial
      assistance in the investigation or prosecution of another
      person, the Government agrees to move t.he Court for                         a

      downward   departure or reduction of sent.ence pursuant to
      United States Sentencing Guj-delines S5Kl-.l-, Title                    18,

      United States Code, S 3553 (e) or Federal Rule of Criminal
      Procedure   35 (b)   . Any such motion by the               covernmenE      is
      not binding upon the Court, and should the Court                      deny

      the motion, the Defendant will have no right to withdraw
      his plea.          Based upon Lnformation provided by the
      Defendalt, the Governrneat has agreed Eo move for a oue-
      1eve1 dor*nward d€partsure        at   Eeatseaclng.
     3:21-cr-00361-JMC    Date Filed 06/23/21    Entry Number 4   Page 8 of 13




                        Merger and other PEgyls long
7.     The Defendant and         the   Government    stipulate and agree         t.o

       the following for purposes of calculat.ing the Defendant's
       sentence pursuant to the United States Sentencing
       Conrmission Guidel-1nes:                 the amorrnt of        loas       Ls

       approxJ.mately     $194,000. The Defendant understands that
       this stipulation is not bindj.ng upon the Court or the
       United States Probation Office, and that the Defendant
       has no   right to withdraw his plea should this stipulation
       not be accepted. Further, the Defendant understands                   and

       acknowledges      that this stipulation               binding on the
       Government      only in   Ehe event Ehat      the Defendant complies
      with   AJ-,],   of the terms of this Agreement and does not
       contest the above stipulation or any readiJ.y provable
       relewant conduct.
8.    The Defendant represents Co the court Ehat he has                      meb

      with his attorney on a sufficient number of occasions
      and for a sufficient period of time to discuss t.he
      Defendant's case and receive advice; that the Defendant
      has been truthful with his attorney and related afL
      informaEion of which the Defendant is aware pertaining
      to the case; that the Defendant and his attorney                      hawe
    3:21-cr-00361-JMC   Date Filed 06/23/21   Entry Number 4   Page 9 of 13




      discussed possible defenses, if any, to the charges in
      the Information including the existence of any
      exculpatory or favorable evidence or witnesses,
      discussed the Defendant.'s right to a public trlal by jury
      or by the Court, the right eo the assisEance of counsel
      throughout the proceedings, the right to calL witnesses
      in the Defendant's behalf and compel their attendance at
      trialby subpoena, the right to confront and cross-
     examine the government,s sritnesses, the Defendant, s
     right to testify in his         own   behalf, or to remain silent
     and have no adverse inferences drawn from his silence;
     and Ehat the Defendant, with the advice of counsel, has
           the relative benefits of a trial by jury or by
     weighed
     the Court versus a plea of guilty pursuant to this
     Agreement, and has entered         this   Agreement as a matter          of
     the Defendant's free and voluntary choice, and not as                     a

     resul! of preesure or intimidation by any person.
a    rhe Defendant is aware that L8 U.S.C. S 3242 and 28
     U.S.C. S 2255 afford every defendant cert,ain rights to
     contest. a conviction and/or sentence. Acknowledging
     those rights,       the Defendant, in exchange for the
     concessions made by the Government in                      this    Plea
  3:21-cr-00361-JMC      Date Filed 06/23/21   Entry Number 4   Page 10 of 13




    Agreement, waives the right                  to contest either the
    conviction or the aentence in any direct appeal or other
    posc-conviction action, including any proceedings under
    28   U.S.C.     S   2255. This waiver does not apply to claims
    of ineffective assistance of counsel, prosecutorial
    misconduct, or future changes in the law that affect the
    defendant's sentence. This agreement does not affect the
    rights or obligations of the               Government as    set forth in
    18 U.S.C. S 3742 (b). Nor does             it limit the eovernment in
    its comnents in or responses to any post-sentencing
    matters.
10. The Defendant waives all                   rights,   whether asserted
    directly or       by a   representative, to request or recej-ve
    from any department or agency of the United states any
    records pertaining to the investigation or prosecut ion
    of this case, including without limitation any records
    that    may   be sought under the Freedom of Informati-on Act,
    5 U.s.C. S 552, or the Privacy Act of 7974, 5 U.s.C.                        S


    552a.

11. The parties hereby agree that thj.s Plea Agreement
    contains the entire agreement of the parties; that this
    Agreement supersedes         all prior promises, representations
3:21-cr-00361-JMC   Date Filed 06/23/21   Entry Number 4   Page 11 of 13




  and statements  of the parties, that this Agreement shaIl
  not. be binding on any party until the Defendant t,enders
  a plea of guiIty to the court having jurisdiction over
  this matter; that this Agreement may be modified only in
  wricing signed by al1 parties; and that any and a1l other
  promises, representations and statements, whether made
  prior to,   conEemporaneous       with or after this       AgreemenL,

  are null and void.
  3:21-cr-00361-JMC         Date Filed 06/23/21    Entry Number 4      Page 12 of 13




       c T
Date                                              ;AIITIN BARTON
                                  D



       G
           ,l        a,o>                         e
Date                                        P.    GRTFFI
                                                     THE D


                                   M                      T


  x             2t
Date                               WTNSTON    D.      H       IDAY, iTR.   (
                                   ASSISTANT      UN ITED STATES
     3:21-cr-00361-JMC     Date Filed 06/23/21       Entry Number 4   Page 13 of 13




                         U. S. DEPARTMENT OFJUSTICE
                       Stetement of Special Assessment Amount

  This statement reflects your special sssessment only. There may be other penalties
  imposed at sentencing. This Special Assessment is due and oav able at the time of the
  execution of the olea agreemenL


                             ACCOTJNT INFORMATION

CRIM. ACTION NO.:
DEFENDAIYT'S NAME:               JOSEPH BENJAMIN BARTON
PAYTHISAMOUNT:                   $100.00
PAYMENTDUE ONOR                                                (date plea agreement signed)
BEFORE:

  MAKE CHECKOR MONEY ORDERPAYABLE TO:
  CLERK, U.S. DISTRICT COURT

  PAYMENT SHOULD BE SENT TO:
  Clerlq U.S. District Court
  Matthew J, Perry, Jr. Courthouse
  901 Richland Street
  Columbiq SC 29201

  ORI{AND DELIVERED TO:
  Clerk's 0fEce
  Matthew J. Perry, Jr. Courthouse
  901 Richland Street
  Columbia, SC 29201 (Mon.   -   Fri. 8:30 a.m.- 4:30 p.m.)

  NCLUDE DEFENDANTS NAME ON CHECK                 OR MONEY    ORDER (Oo Uot senA
  gash)

  ENCLOSE T'HIS COUPON TO INSURE PROPER and PROMPT APPI.ICATION OF
  PAYMENT
